Citation Nr: 1018696	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome with cytogenetics (MDS), claimed as acute myeloid 
leukemia (AML), as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1968 to January 
1971 and from March 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The Veteran testified before the Board in April 2010.  A 
transcript of this proceeding is associated with the claims 
file.  

The Board notes that the record raises the issue of 
entitlement to service connection for peripheral neuropathy 
as secondary to myelodysplastic syndrome.  See June 2008 VA 
examination report.  This issue has not been addressed by the 
RO.  As such, the Board REFERS the issue of entitlement to 
service connection for peripheral neuropathy as secondary to 
myelodysplastic syndrome to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's active military service includes foreign 
service in the Republic of Vietnam from December 1968 to 
December 1969.

3.  The Veteran is currently diagnosed with myelodysplastic 
syndrome.

4.  The record contains competent and credible medical 
evidence establishing a medical nexus between the Veteran's 
myelodysplastic syndrome and his service.  


CONCLUSION OF LAW

Myelodysplastic syndrome with cytogenetics (MDS) was incurred 
in service.   
38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. 
§ 3.159.  Given the favorable nature of the Board's decision 
in this case, there is no prejudice to the Veteran, 
regardless of whether VA has satisfied its duties of 
notification and assistance.  Consequently, no further 
discussion of the VA's "duty to notify" and "duty to 
assist" obligations is necessary.

The Veteran contends that he is entitled to service 
connection for myelodysplastic syndrome (MDS) as being 
related to his period of active service.  The Veteran further 
contends that his MDS is related to his service in the 
Republic of Vietnam, and is a result of exposure to herbicide 
agents.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

As indicated above, the Veteran contends that his 
myelodysplastic syndrome is due to exposure to herbicides 
during active military service in Vietnam.  As such, the 
Board shall initially consider the Veteran's claim pursuant 
to presumptive service connection.  38 C.F.R. § 3.309(e).  
The initial consideration is whether the Veteran was exposed 
to herbicides during active military service. The Veteran's 
Form DD 214 shows that he served in the Republic of Vietnam 
from December 31, 1968, to December 29, 1969, or 
approximately one-year.  As such, the Veteran's exposure to 
herbicides is presumed absent affirmative evidence 
establishing a contrary finding.  38 C.F.R. § 3.307 
(a)(6)(iii).  There exists no evidence to refute the 
Veteran's presumed exposure to herbicides.  Therefore, the 
Board finds that the Veteran's exposure to herbicides is 
presumed.

Next, the Board must consider whether the Veteran's current 
disability is enumerated as a disease associated with 
exposure to herbicides.  38 C.F.R. § 3.309(e).  The Veteran's 
private medical records indicate a current diagnosis of MDS.  
See private treatment records dated in July 2007.  The Board 
notes, however, that MDS is not enumerated as a disease 
associated with exposure to herbicides. 38 C.F.R. § 3.309(e).  
Therefore, the Veteran is not entitled to presumptive service 
connection for his myelodysplastic syndrome.

In addition to asserting that his MDS is the result of 
presumed exposure to herbicides in Vietnam, the Veteran and 
his representative further contend that the Veteran is 
entitled to service connection for MDS as directly related to 
his period of active service.  See April 2010 hearing 
transcript.  In this regard, VA must also ascertain whether 
there is any other basis to indicate that the disorder was 
incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).

When the evidence of record is reviewed under the law and 
regulations as set forth above, the Board finds there is a 
basis for granting service connection for MDS as related to 
service.  The Board notes that the Veteran's July 2007 
private treatment records indicate a current diagnosis of 
MDS.  Further, the June 2008 VA examination confirms the 
Veteran's diagnosis of MDS.  Therefore, the Veteran has 
satisfied the current disability requirement as per Hickson.  

The next consideration is the second element under Hickson, 
in-service incurrence.  As previously discussed, the Veteran 
served in the Republic of Vietnam from December 1968 to 
December 1969 and, as such, he is presumed to have been 
exposed to herbicides.  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

The final consideration in a service connection claim is the 
existence of a medical nexus.  The Board has thoroughly 
reviewed all of the evidence of record, however, the Board 
shall focus upon the Veteran's private medical records, 
including, the May 2009 opinion provided by Dr. R.V. and the 
December 2009 opinion provided by Dr. E.P.  As previously 
discussed, the Veteran's private treatment records dated in 
July 2007 document a current diagnosis of MDS.  In this 
regard, the Board acknowledges the May 2009 opinion letter 
submitted by the Veteran's private oncologist, Dr. R.V., in 
which Dr. R.V. comments on the relationship between exposure 
to Agent Orange in Vietnam and the development of MDS.  Based 
upon the literature provided by the Veteran, Dr. R.V. 
indicated, that Vietnam veterans who were exposed to agent 
orange are at risk of developing MDS.  Dr. R.V. further 
opined, that based upon the information it was certainly 
possible that the Veteran's MDS may be related to exposure to 
Agent Orange.

A December 2009 opinion letter submitted by Dr. E.P. of the 
Blood and Bone Marrow Transplant Program provides a detailed 
history of the Veteran's current diagnosis of MDS and the 
continuous treatment the Veteran receives through Dr. E.P.'s 
clinic, which commenced in early June 2007.  In this letter, 
Dr. E.P. specifically states that the Veteran's MDS/acute 
leukemia is relative to the exposure to dibenzo-p-dioxins 
(Agent Orange) while serving in Vietnam.  Dr. E.P. further 
opined, that the "health effects associated with exposure to 
solvents provides sufficient medical literature to support a 
causal relationship between Benzene exposure and acute 
leukemia with myelodysplastic syndrome in a preleukemia 
state."  Finally, Dr. E.P. opined, that "based on 
literature, the relationship between Benzene and cancer 
proves there is enough data to support this risk of 
developing a preleukemia or frank leukemia."          

Given the evidence as outlined above, the Board concludes 
that the evidence supports a finding that there exists a 
medical nexus between the Veteran's myelodysplastic syndrome 
and his presumed exposure to herbicides, and any reasonable 
doubt on this issue has been resolved in favor of the 
Veteran. 38 C.F.R. § 3.102.  As such, service connection for 
MDS is granted on a direct basis.

ORDER

Service connection for myelodysplastic syndrome is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


